 116DECISIONSOF NATIONALLABOR RELATIONS BOARDRoberts Door and Window Company and Sheet MetalWorkers'International Association,Local UnionNo. 2, AFL-CIO. Case 17-CA-6571October 24, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOUpon a charge filed on May 23, 1975, by SheetMetalWorkers' InternationalAssociation,LocalUnion No. 2, AFL-CIO, herein called the Union,and duly served on Roberts Door and WindowCompany, herein called the Respondent, the GeneralCounsel of the National Labor Relations Board, bytheRegionalDirector for Region 17, issued acomplainton July 10, 1975,againstRespondent,alleging thatRespondent had engaged in' and wasengagingin unfair labor practices affecting com-merce within the meaningof Section 8(a)(1) and (5),and Section2(6) and (7), of the National LaborRelationsAct, as amended. Copies of the charge,complaint,and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practice, thecomplaint alleges insubstance that on February 27,1975, following a Board-conducted election in Case17-RC-7586, the Union was duly certified as theexclusive collective-bargainingrepresentative of Re-spondent'semployees in the unit found appropri-ate;1 and that,commencingon or about May 15,1975, and at all times thereafter, Respondent hasrefused, and continuesto refuse, to bargain collec-tivelywith the Union as the exclusive bargainingrepresentative,although the Union has requestedand is requestingit to do so; and that Respondent'ssole objective in refusingto bargain is to test thevalidity ofthe Board's certification of representativeinCase17-RC-7586. The complaint alleges thatRespondent,by the foregoing conduct, has violatedSection 8(a)(1) and(5) of the Act.On July 24, 1975, Respondent filed its answer tothe complaint admittingin part, and denying in part,the allegationsin the complaint and requesting thatthe complaint be dismissedin its entirety. Inparticular,Respondentadmits theallegations in thecomplaint concerning its refusalto recognize andbargain withthe Union, and that itssoleobjective inso doing is to test thevalidity of the certification1Official notice is takenof the record in the representation proceeding,Case 17-RC-7586,as the term"record" is definedin Secs.102.68 and102.69(8) of theBoard'sRules and Regulations,Series 8, asamended SeeLTV Electrasystems, Inc.,166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968);Golden Age BeverageCo,167 NLRB 151 (1967), enfd. 415 F.2d 26221 NLRB No. 31issued in Case 17-RC-7586. Respondent also admitsthat, as a result of a Board-conducted secret ballotelection, theUnion was certified on February 27,1975, as the exclusive representative for purposes ofcollective bargaining of Respondent's employees inthe unit found appropriate, but denies the validity ofthe certification through an iteration of its objectionsto conduct affecting the election; Respondent aversthat the Regional Director improperly overruled, andthe Board thereafter denied review of, the objections,and also denies the conclusory allegations that it hasviolated Section 8(a)(1) and (5) of the Act.On August 11, 1975, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment wherein it is asserted that, inview of the admissions contained in Respondent'sanswer, there areno issuesof fact warranting ahearing in this proceeding, and it therefore requeststheBoard to grant the Motion for SummaryJudgment. On August 22, 1975, the Board issued anorder transferring this proceeding to the Board and anotice to show cause why the General Counsel'sMotion for Summary Judgment should not begranted. Thereafter, Respondent filed a reply to thenotice to show cause entitled "Showing of Cause."Pursuant to the, provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentAs indicated above, Respondent admits all of thefactual allegations of the complaint. In its reply tothe notice to show cause, it again contends that it isnot obligated to bargain with the Union because ofthe invalidity of the certification, and prays theBoard to overrule the Motion for Summary Judg-ment and to stay the Regional Director's February27, 1975, Supplemental Decision on Objections andCertification of Representative.More specifically,Respondent avers that, in overruling its objections,theRegional Director misapplied and/or rejectedcontrolling Board decisions; that in his supplementaldecision, the Regional Director did not treat certainmaterial issues; and that certain of theRegionalDirector's factual determinations were based on expartestatements from witnesses whom Respondentwas unable to cross-examine.2 In short, Respondent'sreply is a reiteration of its basic contentions that the(C.A. 5, 1969);Intertype Co. v. Peneio,269 F.Supp. 573 (D.C. Va., 1967);Follett Corp.,164 NLRB378 (1967),enfd. 397 F.2d 91(C.A. 7, 1968); Sec.9(d) of the NLRA.2The factualdeterminations to which Respondent here refers are basedon certain of its objections of which it did not seek review. ROBERTS DOOR AND WINDOW CO.RegionalDirector improperly overruled its objec-tions to the election, and, inferentially, that theBoard improperly denied its request for review.Respondent, however, does not contend that it was,in any way, foreclosed from presenting evidence insupport of its objections during the administrativeinvestigation, or that the Regional Director's findingsof fact, as opposed to the inferences or legalconclusions drawn from those facts, were erroneous,or that it has newly discovered or previouslyunavailable evidence which would affect materiallythe determination made in the representation pro-ceeding.Moreover,Respondent has predicatedcertainof its arguments on issues raised in itsObjections 3 and 4, despite its failure to seek Boardreview of the Regional Director's disposition of theseobjections. In view of these circumstances, andinasmuch as Respondent previously has not ad-vanced, and does not now advance, substantialevidence to contravene the Regional Director's andtheBoard'sdispositionof its objections, and,similarly, has failed to advance any substantial andmaterial factual issues which would have warranted ahearing on its objections to the election, we find nomerit in Respondent's contentions. Moreover, absentnewly discovered or previously unavailable evidenceor special circumstances a respondent in a proceed-ing alleging a violation of Section 8(a)(5) is, notentitled to relitigate issues that were or could havebeen litigated in a prior representation proceeding .3All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichproperly is litigable in this unfair labor practiceproceeding.We shall, accordingly, grant the GeneralCounsel's Motion for Summary Judgment and, denyRespondent's prayers as contained in its reply to themotion for summary judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Missouricorporation with its placeof business located atKansas City,Missouri, isengaged in the businessof fabricating and producingstorm doors,patio covers,screen rooms,and other117items of similar nature, primarily for the homeimprovement market. During the course and conductof its business, Respondent annually purchasesgoods and materials valued in excess of $50,000directly from sources outside the State of Missouri.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.H. THELABOR ORGANIZATION INVOLVEDSheetMetalWorkers' International Association,Local UnionNo. 2, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time productionand maintenance employees, including fabrica-tors, employed by Roberts Door and WindowCompany at its plant located at 2022 East 19thStreet,Kansas City,Missouri, but excludingoffice clerical employees, professional employees,guards and supervisors as defined in the Act.2.The certificationOn December 3, 1974, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 17, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. Thereafter, on December 6,1974, Respondent filed timely objections to conductof representation election. On February 27, 1975, theRegional Director issued a Supplemental Decisionon Objections and Certification of Representative,finding, in substance, that the objections did notraise substantial and material issues with respect tothe conduct of the election. Thereafter, Respondenttimely filed a request for review, which was deniedby the Board on April 8, 1975. The Union wascertified as the collective-bargaining representativeof the employees in said unit on February 27, 1975,and the Union continues to be such exclusive3SeePittsburgh PlateGlass Co. v. N.L.RB.,313 U.S.146, 162(1941);Rules and Regulations of the Board, Secs.102.67(f) and 102.69(c). 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative within the meaning of Section 9(a) ofthe Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about April 29, 1975, and at alltimes thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all employeesin the above-described unit. Commencing on oraboutMay 15, 1975, and continuing at all timesthereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion, as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceMay 15, 1975, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit,and that, by such refusal, Respondent hasengaged and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and (5) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengagingin unfair labor practices within themeaning of Section 8(a)(1) and (5) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargainingagent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginningon the date Respondent com-mences tobargain in good faith with the Union asthe recognizedbargaining representative in theappropriate unit. SeeMar-Jac Poultry Company, Inc.,136 NLRB 785 (1962);Commerce Company, d/b/aLamar Hotel,140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied, 379 U.S. 817(1964);Burnett Construction Company,149NLRB1419, 1421 (1964) enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Roberts Door and Window Company is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.SheetMetalWorkers' International Associa-tion,Local Union No. 2, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.3.All full-time and regular part-time productionand maintenance employees, including fabricators,employed by Roberts Door and Window Companyat its plant located at 2022 East 19th Street, KansasCity,Missouri, but excluding office clerical employ-ees, professional employees, guards and supervisorsas defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.Since February 27, 1975, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about May 15, 1975, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to- Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Roberts Door and Window Company, Kansas City,Missouri, its officers, agents, successors, and assigns,shall:1.Cease and desist from: ROBERTS DOORAND WINDOW CO.(a)Refusingto bargain collectively concerningrates of pay, wages, hours, and other terms andconditionsof-employment with Sheet Metal Work-ers' InternationalAssociation, Local Union No. 2,AFL-CIO,as the exclusivebargaining representativein the following appropriate unit:All full-time and regular part-time productionand maintenanceemployees, including fabrica-tors, employed by Roberts Door and WindowCompany at its plant located at 2022 East 19thStreet,Kansas City,Missouri,but excludingoffice clerical employees, professional employees,guards andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercingemployees in the exercise ofthe rights guaranteedthem in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organizationas the exclusive representative ofall employees in the aforesaid appropriate unit withrespect torates of pay,wages,hours, and other termsand conditions of employment, and, if an under-standing isreached, embody such understanding in asigned agreement.(b) Post at its Kansas City, Missouri, plant copiesof the attached notice marked "Appendix." 4 Copiesof said notice,on forms provided by the RegionalDirector for Region 17, after being duly signed byRespondent'srepresentative,shall be posted byRespondentimmediately upon receipt thereof, andbe maintainedby it for 60 consecutive days there-after, in conspicuousplaces, including all placeswhere notices toemployees customarily are posted.Reasonablesteps shall be taken by Respondent toinsure that said noticesare not altered, defaced, orcovered by any other material.(c)Notify .the RegionalDirector for Region 17, inwriting,within 20 days from the date of this Order,what stepshave been taken to comply herewith.1194 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with SheetMetal Workers' International Association, LocalUnion No. 2, AFL-CIO, as the exclusive repre-sentative of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions- ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:-All full-time and regular, part-time pro-duction and maintenance employees, includ-ing,fabricators, employed by Roberts Doorand Window Company at its plant locatedat2022 East 19th Street, Kansas City,Missouri, but excluding office clerical em-ployees, professional employees, guards andsupervisors as defined in the Act.ROBERTSDOOR ANDWINDOW COMPANY